Citation Nr: 1826633	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-41 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative disc disease of thoracolumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes the Veteran's appeal originally included the issues of entitlement to service connection for bilateral hearing loss, left upper extremity pain, a left ankle disorder, cephalgia, tinnitus, a right ankle disorder, a right knee disorder, and a left knee disorder.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the October 2014 statement of the case.  Instead, he limited his appeal to the issue of entitlement to service connection for a cervical spine disorder.  See October 2014 VA Form 9.  Therefore, the issues no longer remain in appellate status, and no further consideration is required.

Similarly, the Board notes that the Veteran's had also appealed the denial of entitlement to a temporary total evaluation due to treatment or surgery necessitating a period of convalescence for a neck condition.  However, he did not submit a substantive appeal following the issuance of a December 2015 statement of the case.  Therefore, that issue also no longer remains in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a cervical spine disorder.  Although his service treatment records are negative for any complaints, treatment, or diagnosis of a cervical spine disorder, the Veteran has asserted that he injured his neck during the same fall in in which he sustained a compression fracture in his lumbar spine.  He has also claimed that his current cervical spine disorder is secondary to his service-connected lumbar spine disability. See March 2018 statement.  The post-service medical records, including treatment records and a February 2018 disability benefits questionnaire (DBQ), do document him as having a current diagnosis.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any cervical spine disorder that may be present.

In making this determination, the Board does acknowledge that a private physician, Dr. P.Y. (initials used to protect privacy), stated in a December 2011 record that it is more likely than not that the Veteran's cervical spine disorder is related to injuries sustained in service that caused his lumbar spine and lower extremity disabilities.  However, he did not provide a complete rationale or address the absence of any findings pertaining to the cervical spine in service or thereafter. 

The Board also notes that additional evidence pertaining to the Veteran's cervical spine has been received since the RO last adjudicated the claim, including VA treatment records and a February 2018 DBQ.  A supplemental statement of the case (SSOC) has not been issued, and Veteran has not submitted a waiver of the RO's initial consideration of the evidence.  Moreover, the automatic waiver provision does not apply because the evidence was obtained by VA.  As such, the case should be referred to the AOJ for review and preparation of a SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his cervical spine disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not the Veteran has a current cervical spine disorder that is related to his military service, including any injury or fall therein.  In rendering this opinion, he or she should specifically address the Veteran's contention that he injured his cervical spine during the same fall in which he sustained a compression fracture of the lumbar spine.  He or she should also consider the December 2011 opinion provided by Dr. P.Y.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's cervical spine disorder was either caused by or aggravated by the Veteran's service-connected lumbar spine disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability is viewed about its history," 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, including any evidence associated with the file since the statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






